DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasowski et al. (US 2017/0338769, hereinafter referred to as “Krasowski). 
para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5); para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2); removing the voltage at the trigger node such that a resistor-capacitor 10(RC) timer is coupled across the photovoltaic module and coupled to the gate of the transistor; and measuring one or more of a current through the photovoltaic module or a voltage across the photovoltaic module after removing the voltage to characterize performance of the photovoltaic module (para. [0085]: the electrical transfer function and associated thermal properties of MOSFET Ti are effectively removed from the operation of the circuit and the relationship between the ramp voltage and the voltage across R1 is one to one; para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped).  
Regarding claim 2, Krasowski discloses all the limitation of claim 1, in addition, Krasowski discloses that the RC timer causes the voltage across the photovoltaic module to ramp up linearly after removing the voltage at the trigger node (para. [0086]: the use of the DeBoo integrator allows a step voltage applied to the input of the circuit in FIG. 5 which then will be integrated by the circuit, resulting in a linear current ramp drawn from the load (solar cell)).  
20 	Regarding claim 3, Krasowski discloses all the limitation of claim 2, in addition, Krasowski discloses that the RC timer further causes the voltage across the photovoltaic module to ramp down linearly after ramping up (para. [0086]: FIG. 8a, a MOSFET T2 is utilized to discharge C when the gate voltage on T2 Vgate is above the gate threshold voltage for T2, that is T2 is on. Thus, Vramp is forced to and held to ground or 0 volts as long as Vgate is above the gate threshold value for T2. When Vgate is taken below the threshold voltage of T2, T2 is off and V is the input to the DeBoo integrator and Vramp follows the equation above for Vramp).  
Regarding claim 4, Krasowski discloses all the limitation of claim 1, in addition, Krasowski discloses measuring the one or more of the current through the photovoltaic module or the voltage across the photovoltaic module 25comprises measuring the current through the photovoltaic module and the voltage across the photovoltaic module (para. [0088]: the consequence of this process allows for the instantaneous measurement of the current flowing through the cell (as a voltage produced across a low value sense resistor) and simultaneously to that measurement, the actual voltage across the cell when it is producing that current).  
Regarding claim 5, Krasowski discloses all the limitation of claim 4, in addition, Krasowski discloses producing a current-voltage (I- V) curve from a short circuit current Isc to an open circuit voltage Voc to 30characterize performance of the photovoltaic module (para. [0088]: see claim 4 above; para. [0088]: as the gate voltage on T1 is swept…varying V(set) allows for the construction of the IV curve of a solar cell string with extra resolution and accuracy on the region of the curve on the open short circuit voltage side of the knee).  
Regarding claim 15, Krasowski discloses all the limitation of claim 7, in addition, Krasowski discloses that the transistor comprises a metal-oxide- 15semiconductor field-effect transistor (MOSFET) (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5).  
Regarding claim 16, Krasowski discloses a measurement device for a photovoltaic module, comprising: a supply node and a ground node configured to couple to a photovoltaic module (Fig 9: top and bottom of nodes of solar cell string under test); and 20a measurement circuit, comprising: a transistor coupled between the supply node and the ground node (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5)); and a resistor-capacitor (RC) timer coupled between the supply node and the ground node and coupled to a gate of the transistor (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped); 25wherein the measurement circuit is configured to: short circuit the photovoltaic module (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped. ); after short circuiting the photovoltaic module, disable the transistor such that the RC timer is activated (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped); and measure a voltage from the supply node to the ground node after 30 the RC timer is activated (para. [0088]: the consequence of this process allows for the instantaneous measurement of the current flowing through the cell (as a voltage produced across a low value sense resistor) and simultaneously to that measurement, the actual voltage across the cell when it is producing that current).  
Regarding claim 17, Krasowski discloses all the limitation of claim 16, in addition, Krasowski discloses that the measurement circuit is further configured to measure a current through the supply node after the RC timer is activated (para. [0088]: the consequence of this process allows for the instantaneous measurement of the current flowing through the cell (as a voltage produced across a low value sense resistor) and simultaneously to that measurement, the actual voltage across the cell when it is producing that current).  
5 	Regarding claim 18, Krasowski discloses all the limitation of claim 17, in addition, Krasowski discloses that the measurement circuit further comprises an analog-to-digital converter which measures the voltage from the supply node to the ground node and measures the current through the supply node (para. [0085]: in all examples, the ramp generator may be replaced by an analog signal generator of any sort or may be replaced by an analog to digital converter under software control).  
10 	Regarding claim 19, Krasowski discloses all the limitation of claim 16, in addition, Krasowski discloses that the RC timer comprises: a capacitor coupled to the supply node; a first resistor coupled to the ground node; and a trigger node between the capacitor and the first resistor coupled to the gate of the transistor (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5); para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2).  

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Wellnitz et al. (US 5581432, hereinafter referred to as “Wellnitz”).
Regarding claim 6, Krasowski teaches all the limitation of claim 1, in addition, Krasowski discloses that the transistor comprises a metal-oxide-semiconductor field-effect transistor (MOSFET) (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5; col. 3, lines 60-63: Operation of clamp circuit 10 in a safe operating area is accomplished by maintaining Vclamp less than the breakdown voltage (BVdss) of power MOSFET 12; col. 2, lines 60-63: clamping element 30 includes a diode combination 14, a p-channel enhancement mode insulated gate field effect transistor (FET) 18 serving as a switch, and a Zener diode 16).  Krasowski does not specifically teach that a metal-oxide-semiconductor field-effect transistor (MOSFET) having a safe operating voltage and current area and 5the method further comprises maintaining the MOSFET in the safe operating voltage and current area with a Zener diode coupled to the gate of the MOSFET.  However, Wellnitz teaches that a metal-oxide-semiconductor field-effect transistor (MOSFET) having a safe operating voltage and current area and 5the method further comprises maintaining the MOSFET in the safe operating voltage and current area with a Zener diode coupled to the gate of the MOSFET (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5 in D1; col. 3, lines 60-63: Operation of clamp circuit 10 in a safe operating area is accomplished by maintaining Vclamp less than the breakdown voltage (BVdss) of power MOSFET 12; col. 2, lines 60-63: clamping element 30 includes a diode combination 14, a p-channel enhancement mode insulated gate field effect transistor (FET) 18 serving as a switch, and a Zener diode 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal-oxide-semiconductor field-effect transistor (MOSFET) having a safe operating voltage and .
Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Lin (US 2014/0184345 A1, hereinafter referred to as “Lin”). 
Regarding claim 7, Krasowski teaches a photovoltaic measurement circuit, comprising: 10a supply node and a ground node configured to couple to a photovoltaic module (Fig 9: top and bottom of nodes of solar cell string under test); a transistor coupled between the supply node and the ground node (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5)) and supply node (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped); and 15voltage trigger coupled to a gate of the transistor and configured to: in an initiation phase, enable the transistor such that the photovoltaic module is short circuited (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5)); and in a measurement phase, disable the transistor such that the 20capacitor and the first resistor cause a voltage across the photovoltaic module to ramp up (para. [0085]: see claim 1 above).  Krasowski does not specifically teach that a capacitor in series with a first resistor, the capacitor being coupled to the supply node and the first resistor being coupled to the ground node.  However, Lin teaches a capacitor in series with a first resistor, the capacitor being coupled to the supply node and the first resistor being coupled to the ground node (para. [0004]: RC oscillator in Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capacitor and resistor such as is described in Lin into the apparatus of Krasowski, in order to operate very stably under all circumstance, thus the oscillators cannot achieve a stable high frequency (para. [0005]).
Regarding claim 8, Krasowski in view of Line teaches all the limitation of claim 7.  Krasowski does not specifically teach that the voltage trigger is further coupled to a trigger node between the capacitor and the first resistor.  However, Lin teaches that the voltage trigger is further coupled to a trigger node between the capacitor and the first resistor (para. [0004]: Schmitt trigger in Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Claims 9,11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Lin further in view of Erbito, Jr (US 7,928,709 B2, hereinafter referred to as “Erbito”).  
Regarding claim 9, Krasowski in view of Lin teaches all the limitation of claim 8.  Krasowski and Lin do not specifically teach that a second resistor coupled between the trigger node and the gate of the transistor.  However, Erbito teaches that a second resistor coupled between the trigger node and the gate of the transistor (col. 3, lines 16-20: the transistor M1 is coupled between the input node Nin and the node N1, wherein a gate of the transistor M1 is coupled to the resistor R1, which may bias the transistor M1 to operate in a saturation region).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resistor such as is described in Erbito into the system of Krasowski and Lin, in order to bias the transistor to operate in a saturation region (col. 3, line20).
Regarding claim 11, Krasowski in view of Lin and Erbito teaches all the limitation of claim 9, Krasowski and Lin do not specifically teach that a Zener diode coupled between the trigger node and the ground node.  However, Erbito teaches that a Zener diode coupled between the trigger node and the ground node (col. 1, lines 24-25: the regulator circuit 120 comprising a resistor R, a Zener diode Z). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Zener diode such as is described in Erbito into the system 
Regarding claim 20, Krasowski teaches all the limitation of claim 19, in addition, Krasowski teaches that the RC timer causes the voltage from the supply node to the ground node to sweep up to an open circuit voltage and down to a 20short circuit (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped; para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5)).  Krasowski and Lin do not specifically teach that a second resistor coupled between the trigger node and the first resistor.  Erbito teaches that a second resistor coupled between the trigger node and the first resistor (col. 3, lines 16-20: the transistor M1 is coupled between the input node Nin and the node N1, wherein a gate of the transistor M1 is coupled to the resistor R1, which may bias the transistor M1 to operate in a saturation region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Lin further in view of Erbito further in view of Lee (US 8174201 B2, hereinafter referred to as “Lee”).  
Regarding claim 10, Krasowski in view of Lin and Erbito teaches all the limitation of claim 9. Krasowski, Lin, and Erbito do not teach that a third resistor coupled between 30the trigger node and the capacitor.  However, Lee teaches that that a third resistor coupled between 30the trigger node and the capacitor (Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trigger such as is described in Lee into the system of Krasowski, Lin, and Erito, in order to provide electronic ballast constructed with minimal components for achieving a reduction of circuit cost and complexity thereof (col. 1, lines 31-33).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Lin further in view of Parameswaran et al. (US 2012/0173031 A1, hereinafter referred to as “Parameswaran”).
Regarding claim 12, Krasowski in view of Lin teaches all the limitation of claim 7. Krasowski and Lin do not specifically teach that the first resistor comprises an adjustable 5resistor.  However, Parameswaran teaches that the first resistor comprises an adjustable 5resistor (para. [0020]: the table may be populated by disconnecting the load, coupling a test load, such as a capacitor or an element that provides a variable resistance, and measuring or detecting the current and voltage settings with sensors as the current and voltage of the photovoltaic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustable 5resistor such as is described in Parameswaran into the system of Krasowski and Lin, in order to determine one or more operating points of the photovoltaic array from sensor data (para. [0006]).
Regarding claim 13, Krasowski in view of Lin teaches all the limitation of claim 7. Krasowski and Lin do not specifically teach that the supply node and the ground node are configured to couple to the photovoltaic module comprising a single photovoltaic cell.  However, Parameswar teach that the supply node and the ground node are configured to couple to the photovoltaic module comprising a single photovoltaic cell (para. [0004]: Photovoltaic cells generate electricity that may power loads. The photovoltaic cells may be included in a solar panel or photovoltaic array). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single photovoltaic cell such as is described in Parameswaran into the system of Krasowski and Lin, in order to generate a different amount of power depending on the load driven by the photovoltaic cells. The photovoltaic cells may generate a different amount of power depending on factors other than the load (para. [0005]).
Claim 14 is rejected under35 U.S.C. 103 as being unpatentable over Krasowski in view of Lin further in view of Parameswaran further in view of Erbito.
Regarding claim 14, Krasowski in view of Lin and Parameswaran teaches all the limitation of claim 13, in addition, Lin teaches that an amplifier coupled between the voltage trigger (amp in Fig. 4).  Further, Erbito teaches the gate of the transistor (para.  [0035]: the oscillator module 10 comprises a first MOS transistor MN7 and a first capacitor C1. The first MOS transistor MN7 has a source coupled to a reference voltage, for example the ground, and generates, via a drain of the first MOS transistor MN7, an oscillating output signal of the oscillator module by being alternately turned on and off by the first capacitor C1. The drain is coupled to a first trigger node T1 of the oscillator module for shaping the oscillating output signal; col. 3, lines 16-20: the transistor M1 is coupled between the input node Nin and the node N1, wherein a gate of the transistor M1 is coupled to the resistor R1, which may bias the transistor M1 to operate in a saturation region).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the amplifier such as is described in Lin and gate of the transistor such as is described in Erbito into the apparatus of Krasowski, in order to couple a trigger input to a reference voltage (Lin, para. [0034]) and bias the transistor to operate in a saturation region (Erbito, col. 3, line20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on 571-270-1050.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 4194                                                                                                                                                                                             

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858